ACCEPTED
                                                                                      06-15-00021-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 6/4/2015 10:48:47 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                              NO. 06-15-00021-CV

                                                                     FILED IN
                                                              6th COURT OF APPEALS
                      IN THE COURT OF APPEALS                   TEXARKANA, TEXAS
                     SIXTH APPELLATE DISTRICT                 6/4/2015 10:48:47 PM
                           STATE OF TEXAS                         DEBBIE AUTREY
                                                                      Clerk
            ______________________________________________

                      Sidney B. Hale, Jr., Appellant
                                   v.
                        City of Bonham, Appellee
            ______________________________________________

                      Original Proceeding From The
                      336th Judicial District Court of
                          Fannin County, Texas
                         Cause No. CV-14-41722
            ______________________________________________

          APPELLANT’S REQUEST FOR EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF
           ______________________________________________

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, Sidney B. Hale, Jr. (“Appellant” and/or “Mr.

Hale”) who respectfully requests that this Court allow an extension of time for

filing Appellant’s Brief in the Court of Appeals, Sixth Appellant District. This

Request for an Extension is filed in advance of the deadline to file Appellant’s

Brief and in accordance with Tex. R. App. Proc. 10.5(b)(1).

      Mr. Hale’s Notice of Appeal was filed with the 336th Judicial District Court

on March 26, 2015. The Clerk’s Record was filed on April 24, 2015. The

                                        1
Reporter’s Record was filed on May 6, 2015.

      Under Texas Rules of Appellate Procedure, the deadline for filing

Appellant’s Brief is June 5, 2015.

      Pursuant to Texas Rules of Appellate Procedure 38.6(d), Mr. Hale

respectfully requests a thirty (30) day extension of time to file Appellant’s Brief. If

Mr. Hale’s request is granted, the new deadline to file Appellant’s Brief will be

July 6, 2015. This is the first request for extension of time filed in the Court of

Appeals, Sixth Appellate District.

      Mr. Hale’s Appellant Brief is primarily based on the application of

sovereign immunity by the trial court and corresponding dismissal of Mr. Hale’s

counterclaims against Appellee, City of Bonham. Mr. Hale holds firm in his

position that sovereign immunity does not apply to facts and circumstances of this

case. However, the interests of justice require Mr. Hale to evaluate and determine

the most efficient and effective course of action. In other words, Mr. Hale must

now evaluate the claims and issues in the underlying suit to determine whether to

pursue the time and expense of an Appeal, and if successful, whether to proceed

with the time-consuming and expensive process of a trial on the merits.

Consequently, Mr. Hale respectfully requests additional time to conduct this

evaluation to determine whether the pursuit of an Appeal is the most justiciable

course of action.


                                          2
                                    PRAYER

      For the foregoing reasons, Appellant Sidney B. Hale, Jr. respectfully

requests their Motion for Extension of Time be granted in all respects.

                                      Respectfully submitted,

                                      COATS & EVANS, P.C.

                                      By:    /s/ Gary L. Evans
                                             Gary Linn Evans
                                             State Bar No. 00795338
                                             E-mail: evans@texasaviationlaw.com
                                             George Andrew Coats
                                             State Bar No. 00783846
                                             E-mail: coats@texasaviationlaw.com
                                             P.O. Box 130246
                                             The Woodlands, Texas 77393-0246
                                             Telephone: (281) 367-7732
                                             Facsimile: (281 367-8003

                                      ATTORNEYS FOR APPELLANT
                                      SIDNEY B. HALE, JR.


                      CERTIFICATE OF CONFERENCE

     I certify that I have conferred with counsel for Appellee regarding via email,
and Appellee is unopposed to Appellant’s Request for Extension of Time.

                                             /s/Gary L. Evans
                                                   Gary L. Evans




                                         3
                         CERTIFICATE OF SERVICE

       I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a
true and correct copy of the foregoing instrument has been delivered to all counsel
of on the 4th day of June, 2015.

Mr. Christopher S. Kilgore                  Via Electronic Filing
Dottie Sheffield
HELMS & KILGORE, PLLC
2201 Main Street, Suite 212
Dallas, Texas 75201
Telephone: 972-532-6484
Facsimile: 972-532-6496

ATTORNEYS FOR PLAINTIFF
CITY OF BONHAM
                                                   /s/Gary L. Evans
                                                   Gary L. Evans




                                        4
1